Name: Council Regulation (EC) No 2620/94 of 24 October 1994 extending the provisional anti-dumping duty on imports of urea ammonium nitrate solution originating in Bulgaria and Poland
 Type: Regulation
 Subject Matter: trade;  Europe;  chemistry;  competition
 Date Published: nan

 29. 10 . 94 Official Journal of the European Communities No L 280/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2620/94 of 24 October 1994 extending the provisional anti-dumping duty on imports of urea ammonium nitrate solution originating in Bulgaria and Poland Whereas the exporters have raised no objections,THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 1 1 thereof, Having regard to the Commission proposal, Whereas Commission Regulation (EC) No 1506/94 (2) imposed a provisional anti-dumping duty on imports of urea ammonium nitrate solution originating in Bulgaria and Poland ; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of urea ammonium nitrate solution originating in Bulgaria and Poland imposed by Regulation (EC) No 1506/94 is hereby extended until 31 December 1994. It shall cease to apply if, before that date, the Council adopts definitive measures or the proceeding is termi ­ nated under Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 October 1994. For the Council The President J. BORCHERT (') OJ No L 209, 2. 8 . 1988 , p . 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10 . 3 . 1994, p . 10). (2) OJ No L 162, 30 . 6 . 1994, p . 6 .